Case 1:18-cv-04115-PAE Document 228 Filed 03/03/20 Page 1 of 1
Case 1:18-cv-04115-PAE Document 227 Filed 03/03/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-X
ALEXANDRA CANOSA, 1:18-CV-04115 (PAE)
Plaintiff, STIPULATION AND ORDER
-against- OF SUBSTITUTION OF COUNSEL
FOR DEFENDANT
DIRK ZIFF, TIM SARNOFF, TARAK BEN HARVEY WEINSTEIN
AMMAR, LANCE MAEROV, RICHARD
KOENIGSBERG, JEFF SACKMAN, THE
WEINSTEIN COMPANY HOLDINGS, LLC,
THE WEINSTEIN COMPANY, LLC,
HARVEY WEINSTEIN, ROBERT WEINSTEIN
and DOES 1-10,
Defendants.
xX

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel,
pursuant to Local Rule 1.4, that Aidala, Bertuna & Kamins, PC shall be substituted in the place
and stead of Nesenoff & Miltenberg, LLP as counsel of record for defendant Harvey Weinstein in

the above-captioned matter,

Defendant enters into this substitution of counsel knowingly and voluntarily.

 

 

NESENOFF & MILTENBERG, LLP AIDALA, BERTUNA & KAMINS, PC
By: 4/ Phillip Byler By: _/s/ Imran Ansari

Philip A. Byler, Esq. Imran H. Ansari, Esq.

363 Seventh Avenue, 5" Floor 546 5 Avenue, 6" Floor

New York, New York 10001 New York, New York 10036

(212) 736-4500 (212) 486-0011

ibyler(@nmilplaw.com innsarif@aidalalaw.com

 

Outgoing Counsel for Defendant Incoming Counsel for Defendant
Dated: March 3_, 2020 Dated: March _3_, 2020
SO ORDERED;

 

Dated: (31 a
